670 N.W.2d 439 (2003)
Sharon ANDERSON, Respondent,
v.
The SALVATION ARMY, and Zurich American Insurance Group/Chesterfield, Services, Inc., Relators.
No. A03-971.
Supreme Court of Minnesota.
October 21, 2003.
James A. Wade, Jessica L. Durbin, Johnson, Killen & Seiler, P.A., Duluth, for Relator.
Robert C. Falsani, Matthew P. Bandt, Falsani, Balmer, Peterson & Quinn, Duluth, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 27, 2003, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Paul H. Anderson Associate Justice